United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                               ___________

                               No. 07-3153
                               ___________

Metropolitan Life Insurance Company, *
             Plaintiff,               *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Carlotta J. Wilson; Joseph E. Wilson; * Western District of Missouri.
Debbie L. Wilson, also known as       *
Debbie L. Wilson Frazier; Douglas G. * [UNPUBLISHED]
Wilson,                               *
                                      *
             Defendants,              *
                                      *
Carrie A. Mallory,                    *
                                      *
             Appellant,               *
                                      *
Edward A. Wilson,                     *
                                      *
             Defendant,               *
                                      *
Rebecca Lake Wood, Jackson County, *
Missouri Public Administrator,        *
Administer ad litem for the Estate of *
Eugene Wilson,                        *
                                      *
             Appellee.                *

                               ___________

                          Submitted: January 22, 2009
                             Filed: January 29, 2009
                              ___________
Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Carrie A. Mallory appeals the district court’s1 order directing that benefits from
an ERISA-regulated life insurance plan be turned over to the probate estate of Eugene
Wilson for distribution by the Missouri state court. Specifically, she challenges the
district court’s finding, after a bench trial, that in August 2005 Wilson lacked the
mental capacity to make a valid beneficiary designation.

       We first note that because Mallory did not provide a trial transcript, we are
unable to review the district court’s factual findings or its determinations regarding
witness credibility. See Fed. R. App. P. 10(b)(1) (discussing appellant’s duty to order
transcript); Van Treese v. Blome, 7 F.3d 729, 729 (8th Cir. 1993) (per curiam) (district
court’s factual findings after bench trial cannot be reviewed without transcript);
Schmid v. United Bhd. of Carpenters & Joiners, 827 F.2d 384, 385-86 (8th Cir. 1987)
(per curiam) (where pro se appellant did not order trial transcript, this court could not
review evidentiary rulings or sufficiency of evidence).

      Upon careful de novo review of the district court’s legal conclusions, we find
no reversible error. See United States v. Missouri, 535 F.3d 844, 848 (8th Cir. 2008)
(de novo review in appeal from civil bench trial); Equitable Life Assurance Soc’y v.
Crysler, 66 F.3d 944, 948 (8th Cir. 1995) (designation of ERISA plan beneficiaries
and determination of who is entitled to plan benefits are questions of federal law);
Mohamed v. Kerr, 53 F.3d 911, 913 (8th Cir. 1995) (federal common law should be
applied where there is no federal statutory law to apply in ERISA litigation; in
developing federal common law, courts may be guided by state law that does not


      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
                                           -2-
conflict with ERISA or its underlying policies); Machens v. Machens, 263 S.W.2d
724,726-28 (Mo. 1954) (discussing mental incapacity); Morse v. Volz, 808 S.W.2d
424, 430 (Mo. Ct. App. 1991) (same).

      Accordingly, we affirm.
                     ______________________________




                                      -3-